DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The examiner hereby withdraws the previous objection to the drawings for failing to show the “etch-stop material” of Claim 2, because applicant canceled this limitation in their claim amendments filed 12/28/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2005/0230271 to Levon et al. (from hereinafter Levon, prior art of record) in view of U.S. Patent No. 5,918,110 to Abraham-Fuchs et al. (from hereinafter Abraham-Fuchs, prior art of record).
Regarding Claim 2, Levon teaches a method of fabricating a chemically-sensitive field effect transistor (chemFET) sensor device (e.g. see Figs 3-7, 10, & 15), comprising: 
forming an array of chemFET sensors (1000, see Fig. 10 shown below and ¶ [0057-58]; see also 1530 in Fig. 15 and ¶ [0066]) in a substrate (1002), each chemFET sensor (1000) having a floating gate structure (e.g. metal layers 1011/1012/1014/1015/1016; see Fig. 10 and ¶ [0057]) defining an array of floating gate structures (1011/1012/1014/1015/1016), each floating gate structure (1011/1012/1014/1015/1016) including:
a top metal layer (e.g. 1016; see ¶ [0057-58]) of a plurality of metal layer of the floating gate structure (1011/1012/1014/1015/1016) including a sensitive area (e.g. 348, see Fig. 3 & ¶ [0030-34]) formed upon the top metal layer (1016; see ¶ [0057] teaching “second metal layer 1016 may have a sensing material (not shown) on it, which may be exposed to the environment (e.g., not enclosed in glass 1085)”); and
a first metal layer (e.g. 1014/1024/1084; see ¶ [0057-58]) including a metal conductor (1084) providing an electrical connection to a common body (e.g. the active area of substrate 1002 reasonably anticipates a “common body”) shared by all chemFETs (1000/1530) in the array (shown in Fig. 15), and a signal line (e.g. 1520a-d; see Fig. 15 & ¶ [0066-71]; furthermore, based on applicant’s disclosure in Fig. 11A/11A-1 & ¶ [00341-347], the signal lines 112/114/116/118 are in a different metal layer (e.g. Metal2 or Metal3) than the presumptive “metal conductor” 322 (in layer Metal1); therefore, the examiner reasonably interprets this instant claim language as not requiring that the “signal line” be included in the “first metal layer”);
forming an array of wells (e.g. opening in glass 1085 overlying 1016; see again Fig. 10) in a dielectric layer (1085) that overlays the array of chemFET sensors (1000); each well (in 1085) having a surface defined by sidewalls and a bottom (e.g. top surface of 1016), wherein forming the array of wells includes:
depositing a layer of a dielectric material (e.g. glass 1085) over the array of chemFET sensors (1000/1530); and
forming a defined pattern of an array of wells (e.g. openings in 1085 overlying 1016) in the dielectric layer (1085).

    PNG
    media_image1.png
    382
    606
    media_image1.png
    Greyscale

Levon may not explicitly teach that forming the array of wells (over 1016) includes: 
etching a defined pattern of an array of wells in the dielectric layer (1085).
However, Abraham-Fuchs does teach a method of fabricating a similar sensor (e.g. Figs. 1-6; see Fig. 2 reproduced below for convenience) wherein forming an array of wells (25) includes:
etching a defined pattern (e.g. 25; see Figs. 1-2) of an array of wells (25) in a dielectric layer (e.g. 8; see Figs. 1-2 & Col. 5, line 36 – Col. 6, line 57 teaching “opening 25 over the region of the ISFET… is preferably wet-chemically etched”).

    PNG
    media_image2.png
    335
    586
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the array of wells (e.g. over 1016) of Levon by depositing and etching a dielectric material over a sensing material, because Abraham-Fuchs both teaches that this etching method of patterning an array of wells is an art-recognized equivalent structure used for the same purpose of forming reaction wells in a chemical sensor array (see MPEP § 2144.06).

Regarding Claim 9, Levon and Abraham-Fuchs teach the method of claim 2, wherein depositing the layer of the dielectric material (Abraham-Fuchs 8; see Col. 4, Line 7-10) comprises depositing a layer of tetramethyl ortho silicate (TEOS).

Regarding Claim 16, Levon and Abraham-Fuchs teach the method of claim 2, wherein each well (Abraham-Fuchs 25) in the array of wells is capacitively coupled (e.g. via oxide layer 6) to between 1 to 4 sensors (e.g. EC/CS; see Fig. 1).

Regarding Claim 17, Levon teaches the method of claim 2, wherein the sensitive area (348/1016) is selective for sensing hydrogen ion (e.g. which is intrinsically required of Levon’s “pH sensor”; see ¶ [0008, 73]).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2003/0186262 to Cailloux (from hereinafter Cailloux).
Regarding Claim 18, Levon and Abraham-Fuchs teach the method of claim 2, wherein the sensitive area (348/1016) is selective for sensing DNA (see ¶ [0051 & 73]).
Levon and Abraham-Fuchs may not explicitly teach a method wherein the sensitive area (348/1016) is selective for sensing pyrophosphate.
Cailloux does teach a similar method of fabricating a chemFET (see Figs. 3A-B & 4) comprising a sensitive area (e.g. “sensitive membrane”; see ¶ [0077-78]) is selective for sensing pyrophosphate (see ¶ [0035-36] teaching “[i]t is also possible to envisage the use of DNA polymerase possessing a pyrophophorolysis activity (in the presence of a high concentration of pyrophosphate…)”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the sensitive area selective for sensing pyrophosphate of Cailloux with the chemFET of Levon, because Cailloux teaches that pyrophosphate predictably facilitates detection and analysis of DNA (see Cailloux ¶ [0036]).  Cailloux demonstrates that sensing pyrophosphate is an art-recognized equivalent method used for the same purpose of fabricating a chemFET sensor device for detecting and analyzing DNA (see MPEP § 2144.06).


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2004/0110303 to Carlson (from hereinafter Carlson, prior art of record).
Regarding Claim 11, Levon and Abraham-Fuchs teach the method recited in claim 2.
Levon and Abraham-Fuchs do not explicitly teach a method further comprising coating the surface of the wells of the array of wells with a buffering inhibitor.
Carlson does teach a similar method (see Figs. 1-3) further comprising depositing on a sensor (see ¶ [0134]), a buffering inhibitor (e.g. “recognition element”; see ¶ [0055-58, 157-173] teaching “the recognition element can provide one or more structural characteristics such as positive charge, negative charge, acid, base, electron acceptor, electron donor, hydrogen bond donor, hydrogen bond acceptor, free electron pair, π electrons, charge polarization, hydrophilicity, hydrophobicity, and the like”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to coat the surface of the array of wells of Levon in view of Abraham-Fuchs with a buffering inhibitor (i.e. “recognition element”) as taught by Carlson, because Carlson both teaches that a buffering inhibitor is an art-recognized equivalent feature used for the same purpose of enhancing sensitivity of chemically sensitive semiconductor devices (see MPEP § 2144.06), and because Carlson also teaches that buffering inhibitors provide the additional benefit of increasing the range of possible binding interactions in chemFET sensor devices (see Carlson ¶ [0126 & 173]).

Regarding Claims 12-15, Levon, Abraham-Fuchs, and Carlson teach the method recited in claim 11.
Although Levon, Abraham-Fuchs, and Carlson may not explicitly teach that the buffering inhibitor has no buffer capacity, is cationic, and a quaternary ammonium compound that is a tetramethyl ammonium compound, such material substitutions would have been obvious to one of ordinary skill in the art in view of the Carlson’s extensive list of material candidates (see Carlson ¶ [0157-173]), because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07) 




Response to Arguments
Applicant’s arguments with respect to Claim 2 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 12/28/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892